dollar_figure department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date of formation c may’ x state y condominium name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as an x nonprofit corporation on b under the x nonprofit corporation act and the x uniform condominium act your articles indicate that you are organized for the purpose of administering maintaining operating and managing y a condominium complex your bylaws are applicable to the condominium complex and to the use and occupancy of the units all present and future owners holders of security_interest eligible security_interest holders lessees and occupants of units and their employees guests or invitees and any other persons who may use the condominium are subject_to your bylaws and rules and regulations qualification for membership in your association shall be ownership of one of the no membership may be separated from the unit to which said membership is appurtenant condominium units in y assessments for common expenses shall be established as provided for in a declaration and the bylaws each owner shall pay a share of the common expenses as indicated in the budget each assessment against a unit shall be the personal obligation of the owner at the time the assessment is due you will establish and maintain a reserve fund for the periodic maintenance repair and replacement of improvements to the common elements or common areas the fund shall be maintained out of assessments if needed supplemental assessments will be made to each owner to cover common expenses the form_1024 states in part that y condominium owner’s association is an organization formed to be the guiding body to perform the necessary repairs and maintenance to the exterior of the condominium complex as well as to maintain the grounds and common areas such as the pool and tennis courts in order to fund those needed repairs the association collects monthly assessment s from each of its owners the funds collected not only pay for the maintenance and grounds upkeep but also maintains insurance on the studs outward of the structures pays for the termite bond pays for pest control and pays the water and sewer bill we are responsible for maintaining common areas maintaining structures from studs out paying for the insurance for studs out paying the water and sewer bills and maintaining the utilities up to the owners point of usage upon dissolution of your organization any remaining assets would belong to each of the owners condominium law sec_501 of the internal_revenue_code the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_3_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_65_201 1965_2_cb_170 holds that a cooperative organization operating and maintaining a housing development and providing housing facilities does not qualify for exemption from federal_income_tax under sec_501 c or any other provision of the code revrul_69_280 1969_1_cb_152 holds that a nonprofit organization formed to provide maintenance of exterior walls and roofs of members' homes in a development is not exempt from federal_income_tax under sec_501 c of the code in 305_f2d_814 4th cir the court held that a cooperative_housing_corporation was not exempt as a social_welfare_organization under sec_501 of the code since its activities were of the nature of an economic and private cooperative undertaking application of law letter rev catalog number 47628k by virtue of the essential nature and structure of a condominium system of ownership the rights duties privileges and immunities of the members of an association of unit owners in a condominium property derive from and are established by statutory and contractual provisions and are inextricably and compulsorily tied to the owner's acquisition and enjoyment of his property in the condominium in addition condominium ownership necessarily involves ownership in common by all condominium unit owners of a great many so- called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners therefore you are not primarily engaged in promoting in some way the common good and general welfare of the people of the community and are not operated exclusively for the promotion of social welfare like the organization described in revrul_65_201 you operate and maintain a housing facility in a cooperative manner that promotes the private interests of your unit owners like the organization described in revrul_69_280 you provide for the maintenance of exterior walls and roofs of members units you are a cooperative_housing_corporation similar to the organization described in commissioner v lake forest inc and are not operating primarily as a social_welfare_organization conclusion since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare accordingly it does not qualify for exemption from federal_income_tax under sec_501 c of the code you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization e e e if you don’t agree the law or authority if any you are relying on one of the following declarations e e e letter rev catalog number 47628k under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest’statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
